EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Claim Amendment
Claims 12 and 13 currently depend on claim 11. Applicant’s Reply at 3 (01 November 2021) cancelled claims 3 and 11 and incorporated their limitations into claim 1 without updating the dependency of claims 12 and 13. Accordingly, the Examiner is entering this amendment to correct the obvious error in the dependency of claims 12 and 13.
Please amend the claims as follows:
12. (Currently amended) The device of claim [[11]] 1, wherein each motor comprises a magnet and a voice coil provided on a former, each motor being attached to the corresponding diaphragm by a bracket extending between the diaphragm and the former.
13. (Currently amended) The device of claim [[11]] 1, wherein each motor comprises a magnet and a voice coil formed without a former, the voice coil of each motor being attached to the corresponding diaphragm.
Allowable Subject Matter
Applicant’s Reply (01 November 2021) has incorporated the allowable subject matter of claim 11, and its parent claim 3, into independent claim 1. Accordingly, claim 1 and all of its dependent claims are allowable. (See Final Rejection at 15–16 (07 September 2021.))

This Notice includes an examiner’s amendment to the record. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

11/18/2021